          Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Lee Michael Beitman,                           No. CV-17-03829-PHX-JAT
10                     Plaintiff,                       ORDER
11       v.
12       Correct Clear Solutions, et al.,
13                     Defendants.
14
15             Before the Court is Plaintiff’s Motion for Sanctions (Doc. 198) and Supplement to
16   the Motion for Sanctions (Doc. 243) and Defendants’ Motion for Rule 60(b) Relief from

17   Judgment (Doc. 262) and joinder thereof (Doc. 263). The motions have been fully briefed
18   and the Court concludes that oral argument will not aid in its decision.1 The Court now

19   rules.

20   I.        BACKGROUND
21             Plaintiff Lee Michael Beitman, who is held by the Arizona Department of
22   Corrections (“ADC”), brought this civil rights action under 42 U.S.C. § 1983 against

23   Defendants. (Doc. 7). Plaintiff alleges that Defendants failed to properly treat injuries

24   Plaintiff suffered to his face and ribs. (Id. at 1–6). Defendants filed a motion for summary

25   judgment which was denied, in part, due to Defendants’ failure to produce x-rays of

26   Plaintiff’s injuries and the fact that Plaintiff may have had a serous medical need even if
27   he did not suffer fractures. (Doc. 162).
28   1
      Plaintiff’s request for oral argument is therefore denied. See Fed. R. Civ. P. 78(b);
     Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998).
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 2 of 9



 1          After the Court denied summary judgment, Plaintiff filed the Motion for Sanctions
 2   (Doc. 198) and Supplement to the Motion for Sanctions (Doc. 243) seeking sanctions
 3   against Defendants for losing Plaintiff’s x-rays allegedly taken after Plaintiff suffered his
 4   injuries. (See Docs. 198, 243). Defendants responded to the motion and supplement (Docs.
 5   200, 265, 266) and Plaintiff replied (Doc. 206).
 6          On January 18, 2021, Plaintiff’s counsel produced previously undisclosed x-ray
 7   reports to Defendants. (Doc. 262 at 2). These reports, however, did not include the x-rays
 8   themselves which are still missing. (See id.). On February 2, 2021, Defendants filed the
 9   Motion for Rule 60(b) Relief from Judgment (Doc. 262) seeking relief from the Court’s
10   order denying summary judgment “due to Plaintiff’s intentional fraudulent concealment of
11   evidence, and misrepresentations regarding the same.” (Doc. 262 at 1). Plaintiff responded
12   (Doc. 271) and Defendants replied (Docs. 277, 278).
13   II.    MOTION FOR RULE 60(B) RELIEF
14          Defendants’ motion for relief seeks, under Federal Rule of Civil Procedure
15   (“FRCP”) 60(b), “relief from the Court’s Order denying Defendants’ Motion for Summary
16   Judgment.” (Doc. 262 at 1). Because the Court’s March 18, 2020 order denying summary
17   judgment did not “end [ ] the litigation on the merits and leave[ ] nothing for the court to
18   do but execute the judgment,” the challenged order is not a final judgment or appealable
19   interlocutory order. Catlin v. United States, 324 U.S. 229, 233 (1945). Thus, Defendants
20   cannot avail themselves of FRCP 60(b) which only applies to reconsideration of “final
21   judgments and appealable interlocutory orders.” Balla v. Idaho State Bd. of Corrections,
22   869 F.2d 461, 466–67 (9th Cir. 1989). Thus, the Court will consider Defendants’ request
23   for “relief” as a motion for reconsideration filed under District of Arizona Local Rule of
24   Civil Procedure (“Local Rule”) 7.2(g).
25          a.     Legal Standard
26          Local Rule 7.2(g) governs motions for reconsideration. It provides:
27
            The Court will ordinarily deny a motion for reconsideration of an Order
28          absent a showing of manifest error or a showing of new facts or legal


                                                 -2-
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 3 of 9



 1          authority that could not have been brought to its attention earlier with
 2          reasonable diligence. Any such motion shall point out with specificity the
            matters that the movant believes were overlooked or misapprehended by the
 3          Court, any new matters being brought to the Court’s attention for the first
            time and the reasons they were not presented earlier, and any specific
 4
            modifications being sought in the Court’s Order. No motion for
 5          reconsideration of an Order may repeat any oral or written argument made
            by the movant in support of or in opposition to the motion that resulted in the
 6
            Order. Failure to comply with this subsection may be grounds for denial of
 7          the motion.
 8
     LRCiv 7.2(g)(1). Manifest error under Local Rule 7.2(g)(1) is “error that is plain and
 9
     indisputable . . . that amounts to a complete disregard of the controlling law or the credible
10
     evidence in the record.” Estrada v. Bashas’ Inc., No. CV-02-00591-PHX-RCB, 2014 WL
11
     1319189, at *1 (D. Ariz. Apr. 1, 2014) (quoting Black’s Law Dictionary 622 (9th ed.
12
     2009)).
13
            Further, mere disagreement with a previous order is an insufficient basis for
14
     reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
15
     1988). A motion for reconsideration “may not be used to raise arguments or present
16
     evidence for the first time when they could reasonably have been raised earlier in the
17
     litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
18
     “Motions for reconsideration are disfavored and should be granted only in rare
19
     circumstances.” Morgal v. Maricopa Cty. Bd. of Sup’rs, No. CIV 07-0670-PHX-RCB,
20
     2012 WL 2368478, at *1 (D. Ariz. June 21, 2012).
21
            “Absent good cause shown, any motion for reconsideration shall be filed no later
22
     than fourteen (14) days after the date of the filing of the Order that is the subject of the
23
     motion.” LRCiv. 7.2(g)(2). The good cause standard primarily considers the diligence of
24
     the party filing the untimely motion. See Johnson v. Mammoth Recreation, Inc., 975 F.2d
25
     604, 609 (9th Cir. 1992). The instant motion was filed outside of the fourteen-day window
26
     provided by Local Rule 7.2(g)(2). Because it was based on newly discovered evidence,
27
     however, the Court finds that Defendants had good cause for the delay and diligently filed
28


                                                 -3-
         Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 4 of 9



 1   the instant motion within fourteen days of the date of discovery.2
 2           b.    Motion for Reconsideration
 3           Defendants argue that the x-ray reports “likely would have changed the outcome of
 4   Defendants’ dispositive motion,” and that “the entire premise of Plaintiff’s lawsuit is his
 5   claim that he suffered fractures.” (Id. at 5). The summary judgment order in this case,
 6   however, did not state that Plaintiff’s claims could only proceed if he suffered fractures. In
 7   fact, the summary judgment order said the opposite:
 8
             Although Defendants assert that “[Beitman]’s entire claim against CCS and
 9           [Dr.] Gruenberg rests on his assertion that his face and ribs were fractured
             during the altercation on February 3, 2015,” (Doc. 103 at 4–5), that is not
10
             correct. Beitman could establish a serious medical need without suffering
11           fractures. See McGuckin [v. Smith, 974 F.2d 1050,] 1059–60 [(9th Cir.
             1992)].
12
13   (Doc. 162 at 13). Thus, the introduction of the x-ray reports is neither fatal to Plaintiff’s
14   case, nor the Court’s reasoning in the summary judgment order.
15           Defendants further argue that not having the x-ray reports “prevented Defendants
16   from fully and fairly presenting a defense at the dispositive motion phase.” (Doc. 262 at
17   5). Yet, Defendants asserted that Plaintiff had no fractures and the “contemporaneous
18   medical records” proved this. (Doc. 103 at 4). While Defendants may have been able to
19   use the x-ray reports to further support their argument that Plaintiff did not suffer fractures,
20   that support would not have changed the outcome of the summary judgment order. (See
21   Doc. 162 at 13). 3
22
     2
       The date of discovery here was a federal holiday. Thus, the Court will assume without
23   deciding that Defendants can “count” the date of discovery as the next business day, which
     would make this motion timely. See Fed. R. Civ. P. 6(a)(1).
24   3
       For this reason, the Court’s determination would not be different under FRCP 60(b).
     Under FRCP 60(b)(3), parties generally must “prove fraud on a court by clear and
25   convincing evidence, and must also show that the fraud prevented them from fully and
     fairly presenting their case.” See U.S. v. Estate of Stonehill, 660 F.3d 415, 443–44 (9th Cir.
26   2011). Here, Defendants were able to fully present their case and arguments at the summary
     judgment stage. Defendants further argue in their reply that FRCP 60(b)(6) could also
27   provide relief, but the Court would not find the “extraordinary circumstances” here
     requiring the Court to overturn its summary judgment order “to accomplish justice.”
28   Tucson Herpetological Soc. v. Kempthorne, No. CV-04-0075 PHX-NVW, 2006 WL
     2788643, at *5 (D. Ariz. Sept. 27, 2006).

                                                  -4-
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 5 of 9



 1          The Court notes, additionally, that the newly discovered evidence does not include
 2   the underlying x-rays themselves, but only the reports of x-rays allegedly taken by
 3   Defendant Gruenberg. (See id. at 12–16). The x-ray reports do not show that Plaintiff
 4   suffered no fractures, but only go to support Defendant Gruenberg’s existing contention
 5   that “the[] radiological reports” showed that Plaintiff “had no facial or rib fractures.” (Doc.
 6   103 at 2). Thus, while it was certainly wrongful for Plaintiff to fail to disclose the x-ray
 7   reports to Defendants, the recent disclosure of the x-ray reports does not make it inequitable
 8   for the summary judgment order to stand.
 9          Because the summary judgment order would stand, even in light of the newly
10   discovered x-ray reports, Defendants’ motion for reconsideration fails on the merits. See
11   United States v. Bernal, No. CR-12-01627-PHX-DGC, 2013 WL 4512355, at *3 (D. Ariz.
12   Aug. 26, 2013), aff’d, 599 F. App’x 694 (9th Cir. 2015) (denying a motion for
13   reconsideration, even though the moving party had presented newly discovered evidence,
14   because the new evidence would not have altered the outcome of the underlying order).
15   III.   MOTIONS FOR SANCTIONS
16          Plaintiff requests sanctions for spoliation of evidence by Defendants. (Docs. 198,
17   243). Plaintiff argues that Defendants, who are the keepers of Plaintiff’s medical records,
18   have been unable to locate the x-rays related to Plaintiff’s claims. Due to the inability to
19   locate the x-rays, Plaintiff “seeks an adverse inference jury instruction, and an order
20   precluding the defendants from offering any evidence about the x-rays, including any
21   reports, readings, or conclusions drawn from the x-rays.” (Doc. 243 at 1). Defendants
22   respond that Plaintiff has not proven the necessary elements for a spoliation instruction,
23   and that Plaintiff has the x-ray reports in his possession, so his motions for sanctions are
24   “inaccurate and false.” (Docs. 200, 265, 266).
25          The Court has discretion under its inherent powers to sanction a party who causes
26   the spoliation of evidence. See Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006).
27   This discretion is broad and can range from minor sanctions, such as the awarding of
28   attorneys’ fees, Leon, 464 F.3d at 961, to more serious sanctions, such as dismissal of


                                                  -5-
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 6 of 9



 1   claims, id. at 958, or instructing the jury that it may draw an adverse inference, In re Oracle
 2   Corp. Sec. Litig., 627 F.3d 376, 386–387 (9th Cir. 2010). Sanctions under these “inherent
 3   powers must be exercised with restraint” and should be appropriate to the conduct that
 4   triggered the sanction. Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991).
 5          Destruction of evidence or the failure to preserve property for another’s use as
 6   evidence in pending litigation constitutes spoliation. See United States v. Kitsap Physicians
 7   Serv., 314 F.3d 995, 1001 (9th Cir. 2002). Specifically, failure to “preserve electronic or
 8   other records, once the duty to do so has been triggered, raises the issue of spoliation of
 9   evidence and its consequences.” Surowiec v. Capital Title Agency, Inc., 790 F. Supp.2d.
10   997, 1005 (D. Ariz. 2011) (quoting Thompson v. U.S. Dep’t. of Hous. & Urban Dev., 219
11   F.R.D. 93, 100 (D. Md. 2003)); see also Leon, 464 F.3d at 959 (noting willful destruction
12   of electronic files constituted spoliation).
13          “A party seeking sanctions for spoliation of evidence must prove the following
14   elements: (1) the party having control over the evidence had an obligation to preserve it
15   when it was destroyed or altered; (2) the destruction or loss was accompanied by a
16   ‘culpable state of mind;’ and (3) the evidence that was destroyed or altered was ‘relevant’
17   to the claims or defenses of the party that sought the discovery of the spoliated evidence[.]”
18   Surowiec, 790 F. Supp.2d at 1005 (quoting Goodman v. Praxair Servs., Inc., 632 F.
19   Supp.2d 494, 509 (D. Md. 2009)). The Court will now examine each of these elements to
20   determine if Plaintiff has sufficiently established that Defendants engaged in conduct that
21   led to the spoliation of evidence and warrants sanctions.
22          a.     Obligation to Preserve
23          “It is well established that the duty to preserve arises when a party knows or should
24   know that certain evidence is relevant to pending or future litigation.” Id. (internal citation
25   and quotation omitted). “Stated differently, the duty to preserve is triggered ‘not only
26   during litigation, but also extends to the period before litigation when a party should
27   reasonably know that evidence may be relevant to anticipated litigation.’” Id. (quoting
28   Morford v. Wal–Mart Stores, Inc., No. 2:09–cv–02251–RLH–PAL, 2011 WL 635220, at


                                                    -6-
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 7 of 9



 1   *3 (D. Nev. Feb. 11, 2011)). Plaintiff argues that Defendants should have known that the
 2   x-rays could be relevant to litigation when they were taken on February 5, 2015 because of
 3   Defendants’ control over Plaintiff’s medical care and treatment. (Doc. 243 at 2).
 4   Defendants should certainly have known, however, that litigation could be pending by
 5   February 10, 2015 because Plaintiff told a nurse he was “going to sue,” and she noted this
 6   in his medical records. (Doc. 104-1 at 10). Defendants assert that the x-rays went missing
 7   sometime between February 5, 2015 and March 20, 2015 because that is when Plaintiff
 8   was transferred to another ADC facility and the x-rays were not received by the new
 9   facility. (Doc. 200 at 2).
10          The Court is mindful that “the duty to preserve evidence should not be analyzed in
11   absolute terms . . . because the duty cannot be defined with precision.” Pettit v. Smith, 45
12   F. Supp. 3d 1099, 1107 (D. Ariz. 2014). As such, the Court looks to “reasonableness under
13   the circumstances.” Id. While the exact date on which the x-rays were lost is unknown,
14   Defendants, at the very least, were on notice of their obligation to preserve by February 10,
15   2015. Thus, the Court finds that it is reasonable to determine that Defendants were aware
16   of possible legal action while in possession of Plaintiff’s x-rays. Under the present
17   circumstances, the Court concludes that the facts were sufficient to put Defendants on
18   notice that litigation was likely and to trigger a duty to preserve relevant evidence.
19          b.      Culpable State of Mind
20          “Courts have not been uniform in defining the level of culpability—be it negligence,
21   gross negligence, willfulness, or bad faith—that is required before sanctions are
22   appropriate.” Surowiec, 790 F. Supp.2d at 1006 (internal quotation and citation omitted).
23   “Nor is there consensus as to how the level of culpability is to be determined, or what
24   prejudice, if any, may be presumed from culpable conduct.” Id. at 1006–07. However, it is
25   clear that “[a]n allegedly spoliating party’s culpability must be determined case-by-case.”
26   Id. at 1007.
27          Defendants argue that Plaintiff has not proven that they had a culpable state of mind
28   when the x-rays were lost because Defendants did not have a known reason to dispose of


                                                 -7-
      Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 8 of 9



 1   Plaintiff’s medical records. (Doc. 200 at 3). However, Defendants had an ongoing
 2   responsibility to maintain Plaintiff’s medical records while he was in the custody of the
 3   ADC. At the least, Defendants’ loss of Plaintiff’s medical records constitutes gross
 4   negligence, and the Court finds that this is enough to satisfy the culpable state of mind
 5   requirement.
 6          c.      Relevance to Claims
 7          Defendants do not directly dispute that the x-rays are relevant to Plaintiff’s claims.
 8   Defendants argue, however, that the recently disclosed x-ray reports are “objective
 9   alternative evidence” to the x-rays. (Doc. 266 at 4). While the x-ray reports are informative,
10   they do not replace the x-rays themselves as evidence of Plaintiff’s alleged fractures. Thus,
11   the Court finds that the x-rays are relevant to Plaintiff’s claims.
12          d.      Appropriate Sanction
13          As Plaintiff has satisfied the elements for spoliation, the Court must determine an
14   appropriate sanction. When considering sanctions for spoliation, a court “must determine
15   which sanction best (1) deters parties from future spoliation, (2) places the risk of an
16   erroneous judgment on the spoliating party, and (3) restores the innocent party to their
17   rightful litigation position.” Surowiec, 790 F. Supp. 2d at 1008. This determination is also
18   made against the backdrop of the recently disclosed x-ray reports.
19          Plaintiff requests that the Court “exclud[e] evidence offered by Defendants
20   regarding any reports, readings, or conclusions drawn from [Plaintiff’s] x-rays, and []
21   instruct[] the jury to infer from the lack of x-rays that the x-rays would have shown that
22   [Plaintiff] experienced a serious medical need.” (Doc. 243 at 4). The Court declines to find
23   that such an instruction would restore Plaintiff to his rightful litigation position as the
24   recently disclosed x-ray reports do provide relevant insight as to whether Plaintiff suffered
25   fractures.
26          Instead, the Court finds, for the purposes of whether an instruction is warranted, that
27   Plaintiff has presented sufficient evidence that Defendants had an obligation to preserve
28   the x-rays, Defendants had the necessary state of mind, and that the x-rays would be


                                                  -8-
         Case 2:17-cv-03829-JAT Document 279 Filed 02/17/21 Page 9 of 9



 1   relevant to Plaintiff’s claims. Thus, Plaintiff has shown that an instruction to the jury
 2   regarding spoliation of the x-rays is warranted. Defendants, however, will be able to
 3   present the evidence regarding reports, readings, or conclusions drawn from Plaintiff’s x-
 4   rays to the jury. Thus, it will be the jury who determines whether Plaintiff suffered fractures
 5   based upon the evidence before it. Such an instruction is best suited to restore Plaintiff to
 6   his rightful litigation position but is restrained and limited as required by Chambers.4
 7   IV.     CONCLUSION
 8           Accordingly,
 9           IT IS ORDERED that Defendants’ Motion for Rule 60(b) Relief from Judgment
10   (Doc. 262) and joinder thereof (Doc. 263) are DENIED.
11           IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions (Doc. 198) and
12   Supplement to the Motion for Sanctions (Doc. 243) are GRANTED in part.
13           IT IS FURTHER ORDERED that the Court will give a spoliation instruction
14   consistent with the foregoing order. Thus, each party shall submit a proposed instruction
15   by March 3, 2021. The parties must confer in advance of such submission to attempt to
16   agree on an instruction.
17           Dated this 17th day of February, 2021.
18
19
20
21
22
23
24
25
26
     4
       For example, Defendants argue that Defendant Gruenberg should not be subject to a
27   spoliation instruction because he, in his individual capacity, had no duty to maintain
     Plaintiff’s medical records. By explaining Defendants’ duties to the jury, they will be able
28   to determine which, if any, Defendants should be subject to an adverse inference based on
     the evidence before them.

                                                  -9-
